AZZ incorporated Issues Revenue and Earnings Guidance for Fiscal - Year Contact:Dana Perry, Senior Vice President – Finance and CFO AZZ incorporated 817-810-0095 Internet: www.azz.com Lytham Partners 602-889-9700 Joe Dorame or Robert Blum Internet: www.lythampartners.com January 15, 2010 – FORT WORTH, TX - AZZ incorporated (NYSE: AZZ), a manufacturer of electrical products and a provider of galvanizing services, today announced revenue and earnings guidance for Fiscal Year 2011.Fiscal Year 2011 refers to the 12 month period beginning March 1, 2010 and ending on February 28, David H.
